internal_revenue_service number release date index number ----------------------------------------------------------- --------------------------- ------------------------------ -------------------------------------------------- legend city c ---------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-148503-07 date date plan ------------------------------------------------------------------------------ dear ------------ this responds to your authorized representative’s letter of date and subsequent correspondence on behalf of city c and it sec_457 plan requesting a ruling concerning the proposed amended and restated deferred_compensation plan the plan which c intends to be an updated eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation the plan has been or will be adopted only by c which is represented to be an eligible governmental employer described in sec_457 of the code under the plan a participant who is currently an employee of c may elect to defer compensation that would have been received for services rendered to c in any taxable_year until death severance_from_employment attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also contains a provision allowing an elective in-service distribution of de-minimis plan account balance of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 in addition the plan authorizes c to permit in-service distributions of certain amounts rolled over into the plan from other eligible retirement plans in accordance with notice_2004_67 2004_2_cb_376 provided that the plan complies with this notice’s requirements such as maintaining these rollovers in separate_accounts plr-148503-07 the plan also permits c to establish a program allowing participants to take loans from their plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan and in sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision a participant’s election under the plan to defer compensation not yet paid must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the plan also provides for the age plus catch-up_contributions described in sec_414 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year with certain limitations a participant or a beneficiary including an alternate_payee may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and held in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge assignment or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary plr-148503-07 sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for example in custodial accounts or annuity_contracts for the exclusive benefit of participants and their beneficiaries based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egtrra and subsequent statutes amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described plan city c has represented that it does not provide its participants with the option to make contributions to a deemed_ira under the plan and this ruling is conditioned upon this representation if the plan is significantly modified this ruling may not necessarily remain applicable plr-148503-07 this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if c revises the plan submitted on date with the amendments submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
